Exhibit 10.4

 

SECURITIES PURCHASE AGREEMENT

 

Bacterin International Holdings, Inc.
600 Cruiser Lane
Belgrade, Montana 59714

 

Ladies and Gentlemen:

 

Each of the undersigned (each, an “Investor”) hereby confirms its agreement with
you as follows:

 

1. This Securities Purchase Agreement (the “Agreement”) is made as of the
Effective Date between Bacterin International Holdings, Inc., a Delaware
corporation (the “Company”), and the Investor listed on the signature pages
hereto. The Company proposes to enter into similar securities purchase
agreements with certain other investors (the “Other Investors”) each of which is
a private investment fund for which OrbiMed Advisors LLC acts as investment
adviser, and expects to complete sales of the Securities (as defined below) to
them. The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Agreement and the
securities purchase agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”

 

2. The Company is proposing to issue and sell to Leerink Partners LLC, as
initial purchaser (the “Initial Purchaser”), for resale by the Initial Purchaser
to certain investors (the “Offering”) up to $65,000,000 aggregate principal
amount of its Convertible Senior Notes due 2021 (the “Securities”), which are
convertible into shares of the Company's common stock, par value $0.000001 per
share (the “Common Stock”), which will be issued pursuant to an indenture, to be
dated as of July 31, 2015 (the “Indenture”), between the Company and Wilmington
Trust, National Association, as trustee (the “Trustee”). The Securities will be
entitled to the benefits of a Registration Rights Agreement (the “Registration
Rights Agreement”), to be entered into among the Company, the Initial Purchaser
and the Investor, pursuant to which the Company will agree, among other thing,
to file and cause to become effective under the Securities Act of 1933, as
amended (the “Securities Act”), a registration statement covering the resale of
the Securities and the Common Stock issuable upon conversion of the Securities.
The Securities are being offered by the Initial Purchaser to qualified
institutional buyers (“QIBs”) within the meaning of Rule 144A under the
Securities Act and certain Securities are being offered directly by the Company
pursuant hereto to investors that are either QIBs or institutional accredited
investors as defined in Rule 501 of the Securities Act.



 



3. The Securities shall have the terms described in the preliminary offering
memorandum dated July 13, 2015 relating to the offering of the Securities (as
supplemented by the final pricing term sheet (the “Final Term Sheet”) dated
July 27, 2015 (the “Effective Date”) sent to the Investor prior to the
effectiveness of this Agreement, the “Offering Memorandum”).



 

4. The Company and the Investor agree that, upon the terms and subject to the
conditions set forth herein, the Investor will purchase from the Company and the
Company will issue and sell to the Investor the aggregate principal amount of
Securities set forth below on the Investor's signature page for the aggregate
purchase price set forth below on such Investor's signature page. The Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex A and incorporated herein by reference as if
fully set forth herein. The Securities purchased by the Investor will be
delivered by electronic book-entry through the facilities of the Depository
Trust Company (“DTC”) pursuant to the Investor’s instructions and will be
released by the Trustee, at the written request of the Company, to such Investor
at the Closing.

 





 

 

 

Aggregate Principal Amount of Securities the Investor Agrees to Purchase:

 



$33,190,000

 



Aggregate Purchase Price of such Securities: $33,190,000

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED BY:

 

____________________________________

 



Bacterin International Holdings, Inc.,a Delaware Corporation

  Name of Investor: ROS Acquisition Offshore LP         By:   By: /s/ Samuel D
Isaly Name:     Print Name: Samuel D. Isaly Title:     Title: Managing Member  
    Address: 601 Lexington Avenue, 5th Floor         New York, NY 10022      
Tax ID No.:         Settlement Contact Name: J. Christopher LiPuma      
Telephone:         Email Address:  



 

2

 

 

If you are a registered investment company, please provide information relating
to your Custodial Agent.

 



  Name of Custodial Agent:

Merrill Lynch

        Address:

600 California St., Floor 8

    San Francisco, CA 94108   Tax ID No.:     Settlement Contact Name: Peter
Miller   Telephone:     Email Address:           Name in which electronic
book-entry should be made (if different)             DTC Account:     DTC
Internal Account:    



 

3

 

 



Aggregate Principal Amount of Securities the Investor Agrees to Purchase:

 

$18,810,000

 

Aggregate Purchase Price of such Securities : $18,810,000

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.



 

AGREED AND ACCEPTED BY:

______________________________________



 



Bacterin International Holdings, Inc.,a Delaware Corporation   Name of Investor:
OrbiMed Royal Opportunities II, LP           By:     By: /s/ Samuel D Isaly
Name:     Print Name: Samuel D. Isaly Title:     Title: Managing Member      
Address: 601 Lexington Avenue, 5th Floor         New York, NY 10022       Tax ID
No.:         Settlement Contact Name: J. Christopher LiPuma       Telephone:    
    Email Address:  



 







4

 

 



If you are a registered investment company, please provide information relating
to your Custodial Agent.

 



  Name of Custodial Agent:

Merrill Lynch

        Address:

600 California St., Floor 8

    San Francisco, CA 94108   Tax ID No.:     Settlement Contact Name: Peter
Miller   Telephone:     Email Address:           Name in which electronic
book-entry should be made (if different)             DTC Account:     DTC
Internal Account:    



 





5

 

 



ANNEX A TO THE SECURITIES PURCHASE AGREEMENT
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.Authorization and Sale of Securities. The Company is proposing to sell up to
$65,000,000 aggregate principal amount of the Securities, including the
Securities sold directly to the Investors.

 

2.Agreement to Sell and Purchase the Securities.

 

2.1Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3), the Company will sell to the Investor, and
the Investor will purchase from the Company, the aggregate principal amount of
Securities set forth on such Investor's signature page hereto at the purchase
price set forth on such signature page.

 

2.2The Company has entered into a purchase agreement with the Initial Purchaser,
dated the date hereof (the “Initial Purchaser Purchase Agreement”) pursuant to
which it will sell to the Initial Purchaser Securities for resale by the Initial
Purchaser to certain investors that are QIBs and the Company also intends to
enter into agreements similar to this Agreement with certain other investors
(the “Other Investors”), each of which is a private investment fund for which
OrbiMed Advisors LLC acts as investment adviser, and the Company expects to
complete sales of Securities to them. (The Investor and the Other Investors are
hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the securities purchase agreements executed by the Other Investors
are hereinafter sometimes collectively referred to as the “Agreements.”)
Capitalized terms used but not defined herein have the meanings given to them in
the Initial Purchaser Purchase Agreement.

 

2.3The Investor acknowledges that the Company intends to pay the Initial
Purchaser a fee in respect of the resale by the Initial Purchaser of the
Securities sold to it by the Company to QIBs, all pursuant to the terms of the
Initial Purchaser Purchase Agreement.

 

3.Closings and Delivery of Securities and Funds.

 



3.1The completion of the purchase and sale of the Securities (the “Closing”)
shall occur on or around July 31, 2015 (the “Closing Date”), at the offices of
the Company's counsel, which shall be the Closing Date for the sales pursuant to
the Initial Purchaser Purchase Agreement. At the Closing, (i) the Company shall
cause the Trustee to deliver to the Investor the Accepted Securities (as defined
below) to the DTC account specified by the Investor and agreed by the Company,
and (ii) the aggregate purchase price for the Accepted Securities (as defined
below) shall be delivered by or on behalf of the Investor to the Company.



 



A-1

 

 

3.2The Company's obligation to issue and sell Accepted Securities to any
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) completion of the purchases and sales of
$65,000,000 aggregate principal amount of Securities under the Initial Purchaser
Purchase Agreement and the Agreements, (b) the accuracy of the representations
and warranties made by the Investors, (c) the fulfillment of those undertakings
of the Investors to be fulfilled prior to the Closing, and (d) completion of the
proposed acquisition described in the Offering Memorandum.

 



3.3The Investor’s obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions: (a) completion of
the sale of the Securities under the Initial Purchaser Purchase Agreement; (b)
each of the representations and warranties of the Company made in Section 2 of
the Initial Purchaser Purchase Agreement shall be accurate in all material
respects as of the Closing Date; (c) delivery of an officer’s certificate dated
as of the Closing Date regarding the accuracy in material respects of the
Company’s representations and warranties and addressing such other matters as
are customarily addressed in closing certificates; (d) delivery to the Investor
a copy of the Indenture duly executed by the Company and the Trustee; (e)
delivery to the Investor of customary legal opinions in form and substance
reasonably satisfactory to counsel to the Investor; (f) delivery to the Investor
of a customary secretary’s certificate in form reasonably acceptable to the
Investor; (g) the offering of the Notes shall have been completed, or shall be
completed concurrently with the consummation of the issuance and sale of the
Securities pursuant hereto, pursuant to the terms of the Initial Purchaser
Purchase Agreement; (h) the Acquisition Agreement shall have been executed and
delivered in the form last provided to the Investor prior to the execution of
this Agreement, with no amendments thereto or modifications or waivers thereof
not theretofore consented to in writing by the Investor; (i) the Company’s
credit facility with ROS Acquisition Offshore LP shall have been amended and
restated in the form last provided to the Investor prior to the execution of
this Agreement, with no material amendments thereto or modifications or waivers
thereof not theretofore consented to in writing by the Investor; (j) there shall
have been no amendments or modifications or waivers to the Initial Purchaser
Purchase Agreement not consented to in writing by the Investor; (k) the
fulfillment in all material respects of those undertakings of the Company
specified in Section 7 of the Initial Purchaser Purchase Agreement to be
fulfilled prior to Closing; (l) the Company and the Initial Purchaser shall have
executed and delivered the Registration Rights Agreement, and the Investor shall
have received an original copy thereof, duly executed by the Company and the
Initial Purchaser and (m) the Company shall have furnished to the Investor such
further certificates and documents as the Investor may reasonably request.

 







A-2

 

 

3.4At the Closing, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Accepted Securities being
purchased by such Investor to the following account designated by the Company:

 

Bank Name:[ ] ABA No.:[ ] G LA[ ] For Credit to Account No.:[ ] A/C Name:[ ]

 

4.Representations, Warranties and Covenants of the Company.

 

The Company hereby represents and warrants to, and covenants with, the Investor
that:

 



4.1The Company has full right, power, authority and capacity to enter into this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby, and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Registration Rights Agreement.

 

4.2The Company has all requisite corporate power and authority to issue and sell
the Securities and the Common Stock issuable upon conversion of the Securities.
The Securities have been duly authorized by the Company, and when duly executed,
authenticated, issued and delivered as provided in the indenture related to the
Securities (assuming due authentication of the Securities by the Trustee) and
paid for as provided in this Agreement will constitute valid and binding
obligations of the Company, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity; and the Securities and the Common Stock issuable upon conversion of the
Securities will conform to the descriptions thereof in the Offering Memorandum.
The Common Stock issuable upon conversion of the Securities, when issued upon
conversion of the Securities, in accordance with the terms of the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of the
Common Stock issuable upon conversion of the Securities will not be subject to
any preemptive or similar rights.

 



4.3The Company hereby makes to the Investor the representations and warranties
made by the Company to the Initial Purchaser pursuant to Section 2 of the
Initial Purchaser Purchase Agreement as if, for purposes of such representations
and warranties, the Investor were a third party beneficiary thereof. The Company
has furnished to the Investor a true and correct copy of the Initial Purchaser
Purchase Agreement. The Company shall promptly notify the Investor of any
proposed amendment or modification to Section 2 of the Initial Purchaser
Purchase Agreement.

 



4.4The Company hereby agrees, for the benefit of the Investor, to comply with
Sections 5(h), (i), (j), (k), (l), (m), (n), (o), (q), (r) and (t) of the
Initial Purchaser Purchase Agreement.

 



A-3

 

 

5.Representations, Warranties and Covenants of the Investor.

 

The Investor hereby represents and warrants to, and covenants with, the Company
that:

 

  5.1(1)The Investor is (a) either a QIB as defined in Rule 144A under the
Securities Act, or an institutional accredited investor as defined in Rule
501(a)(1), (a)(2), (a)(3), or (a)(7) under the Securities Act, as presently in
effect, (b) aware that the sale to it is being made in reliance on a private
placement exemption from registration under the Securities Act, and (c)
acquiring the Securities for its own account or for the account of a QIB or an
institutional accredited investor.

 

(2)The Investor understands and agrees on behalf of itself and on behalf of any
investor account for which it is purchasing the Securities and Common Stock
issuable upon conversion of the Securities, that the Securities and Common Stock
issuable upon conversion of the Securities are being offered in a transaction
not involving any public offering within the meaning of the Securities Act, that
the Securities and Common Stock issuable upon conversion of the Securities have
not been, and will not be, registered under the Securities Act and that (a) if
it decides to offer, resell, pledge or otherwise transfer any of the Securities
or Common Stock issued upon conversion of the Securities, such Securities and
Common Stock may be offered, resold, pledged or otherwise transferred only (i)
to a person whom the seller reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A, (ii) pursuant to any other exemption from
the registration requirements of the Securities Act, including Rule 144 under
the Securities Act (if available), (iii) pursuant to an effective registration
statement under the Securities Act, or (iv) to the Company, or one of its
subsidiaries, in each of cases (i) through (iv) in accordance with any
applicable securities laws of any state of the United States.

 

(3)The Investor understands that the Securities and Common Stock issued upon
conversion of the Securities will, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144, and will bear a legend that reflects the restricted
nature of the securities.

 

(4)The Investor:

 



(a)is able to fend for itself in the transactions contemplated by the Offering
Memorandum;

 

(b)has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities; and

 

(c)has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.

 



A-4

 

 

(5)The Investor has received the Offering Memorandum and acknowledges that (a)
it has conducted its own investigation of the Company and the terms of the
Securities and, in conducting its examination, it has not relied on the Initial
Purchaser or on any statements or other information provided by the Initial
Purchaser concerning the Company or the terms of this offering, (b) it has had
access to, and has had an adequate opportunity to review, (i) all information
the Company has filed with and furnished to the Securities and Exchange
Commission (the “Commission”), (ii) all information set forth in such filings,
(iii) the information requested by the Investor regarding the Company’s proposed
acquisition of all of the capital stock of X-spine Systems, Inc. and the
business and financial results of X-spine Systems, Inc., and (iv) such financial
and other information as it deems necessary to make its decision to purchase the
Securities, and (c) it has been offered the opportunity to ask questions of the
Company, and received such answers thereto, as it deemed necessary in connection
with the decision to purchase the Securities.

 

(6)The Investor understands that the Company, and others will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements and agrees that if any of the representations and acknowledgements
deemed to have been made by it by its purchase of the Securities are no longer
accurate, the Investor shall promptly notify the Company. If the Investor is
acquiring the Securities as a fiduciary or agent for one or more investor
accounts, it represents that it has sole investment discretion with respect to
each such account and it has full power to make the foregoing representations,
acknowledgements and agreements on behalf of such account.

 

5.2The Investor acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities (including any filing of a
registration statement), in any jurisdiction outside the United States where
action for that purpose is required. Each Investor outside the United States
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.

 



A-5

 

 

5.3The Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and this Agreement constitutes a valid, binding and enforceable
obligation of the Investor, except as the enforceability of the Agreement may be
subject to or limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws relating to or affecting the rights of
creditors generally.

 

5.4The entry into and performance of this Agreement by the Investor and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of Investor,
(ii) conflict with, or constitute a default under, or give to others any rights
of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument to which the Investor is party, or (iii) result in the
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Investor, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

 

5.5The Investor understands that nothing in the Offering Memorandum, this
Agreement, information the Company has filed with and furnished to the
Commission or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities and has made its own assessment and has
satisfied itself concerning the relevant tax and other economic considerations
relevant to its investment in the Securities.

 

6.Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.

 



A-6

 

 

7.Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the domestic United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) otherwise by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three business days after
so mailed, (ii) if delivered by a nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and shall be delivered as addressed as
follows:

 

(a) if to the Company, to:

 

Bacterin International Holdings, Inc.

600 Cruiser Lane

Belgrade, Montana 59714

Attention: General Counsel

 

(b) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

8.Independent Nature of Investor's Obligations and Rights. The obligations of
the Investor under this Agreement are several and not joint with the obligations
of any Other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any Other Investor under the Agreements. The
decision of each Investor to purchase the Securities pursuant to the Agreements
has been made by such Investor independently of any Other Investor. Nothing
contained in the Agreements, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or with respect to the acquisition, disposition
or voting of the Securities or the transactions contemplated by the Agreements.
Each Investor acknowledges that no Other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under this Agreement. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of the Agreements unless the same consideration is also offered to all
of the parties to the Agreements.

 

9.Changes. Except as contemplated herein, this Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company.

 



A-7

 

 

10.Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

 

11.Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

12.Applicable Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Each of the Company and the
Investor agrees that any suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted only in
any State or U.S. federal court in The City of New York and County of New York
and waives any objection that such party may now or hereafter have to the laying
of venue of any such suit, action or proceeding, and irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

13.Waiver of Jury Trial. Each of the Company and the Investor hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

14.Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 



A-8

